LANDRIEU, J.,
CONCURS WITH REASONS
hi concur in the majority’s affirmation of the granting of the exception of no cause of action. I write separately to emphasize that one of the primary reasons for the Bergeron rule is to prevent the harm done to the child by endless, recurring litigation over the same issues. See Bergeron v. Bergeron, 492 So.2d 1193, 1195 (La.1986).
In the present case, the record reflects that the gravamen of Ms. Atkinson’s appeal of the December 15, 2014 judgment was the child’s summer schedule, which is essentially the same issue she raises in her “Rule for Modifications of Physical Custody Schedule,” filed less than a year after that appeal was decided. This situation is precisely what the Bergeron rule was intended to prevent. Accordingly, I respectfully concur in the result reached by the majority.